DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-15, 17 and 19-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Peting et al [US 2012/0299480 A1] does not teach or discloses “the active electrical element configured to drive the at least one LED in a forward bias state and switch the at least one LED to a reverse bias state where the at least one LED is reverse biased;” (see page 6-10).
Examiner disagrees: 

Newly prior art Pan [US 2018/0114800 A1] is recited due Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Pan [US 2018/0114800 A1].
In regards to claim 1. Peting discloses a light emitting diode (LED) package (abstract), comprising: at least one LED (Fig. 4b, 470-1 to 470n); and an active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) electrically connected to the at least one LED (Fig. 4b, 470-1 to 470n), the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) configured to drive the at least one LED (Fig. 4b, 470-1 to 470n & Abstract & Paragraph [0054]) 
Peting does not specify in Fig. 4b, drive the at least one LED in a forward bias state and switch the at least one LED to a reverse bias state where the at least one LED is reverse biased.
Peting discloses drive (Fig. 5a-b, 561) the at least one LED (Fig. 5a-b, 561) in a forward bias state (Paragraph [0084]) and switch (Fig. 5a-b, 561) the at least one LED (Fig. 5a-b, 561) to a reverse bias state (Paragraph [0057 & 0087]) where the at least one LED is reverse biased (Paragraph [0057 & 0087])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with switch the at least one LED between a forward bias state and a reverse bias state for purpose of improve the sign's appearance and save energy as disclosed by Peting (Paragraph [0125]).
Peting does not specify a submount; at least one LED mounted on the submount; an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element.
Pan discloses a submount (Fig. 5g, 550); at least one LED mounted on the submount (Fig. 5g, 500); an encapsulant on the submount (Fig. 5g, 550), wherein the encapsulant covers (Fig. 5g, Encapsulant is between 550 and 500) at least a portion of the at least one LED (Fig. 5g, 512) and at least a portion of the active electrical element (Fig. 5g, 522, 520 and 524).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with a submount; at least one LED mounted on the submount; an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element for purpose of extremely high efficiency to save energy as disclosed by Pan (Paragraph [0068]).
In regards to claim 12. Peting discloses the LED package of claim 1, wherein the active electrical element (Fig. 4a, 420 & Paragraph [0073]) is configured to communicate with and respond to commands (Fig. 2a, 232 & Paragraph [0054]) from another control element (Fig. 2, 230).
In regards to claim 15. Peting discloses the LED package of claim 1, wherein the active electrical element (Fig. 4a, 420 & Paragraph [0073]) comprises at least two bidirectional communication ports (Fig. 4a, 432 and 431).
Claims 2-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Pan [US 2018/0114800 A1] and further in view of Logiucide [US 2013/0076250 A1].
In regards to claim 2. Peting in view of Pan discloses the LED package of claim 1, wherein the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) further comprises that is configured to provide an error signal (Paragraph [0116] “Whether a transient problem or a significant problem has been detected, the LED Line driver IC 420 may transmit error and diagnostic information up to a controller system using data output 431”) while the at least one LED (Fig. 4b, 470-1 to 470n) is in the reverse bias state (Paragraph [0057]).
Peting in view of Pan does not specify a level sensor
Logiudice discloses a level sensor (Paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Pan with a level sensor for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 3. Peting in view of Pan discloses the LED package of claim 1, wherein the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) further configured to provide reverse leakage measurements (Paragraph [0116]) while the at least one LED is in the reverse bias state (Paragraph [0057]).
Peting in view of Pan does not specify wherein the active electrical element further comprises an analog-to-digital converter 
Logiudice discloses wherein the active electrical element further comprises an analog-to-digital converter (Paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Pan with wherein the active electrical element further comprises an analog-to-digital converter for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 4. Peting in view of Pan in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter comprises at least one of an analog filter circuit and digital filter circuitry (Logiudice: Paragraph [0063]).
In regards to claim 5. Peting in view of Pan in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage (Logiudice: Paragraph [0075]) relating to an operating condition of the at least one LED while the at least one LED is in the reverse bias state (Peting Paragraph [0087]).
In regards to claim 6. Peting in view of Pan in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage relating to an operating condition (Logiudice: Paragraph [0075]) of the at least one LED while the at least one LED is in the forward bias state (Peting Paragraph [0084]).
In regards to claim 7. Peting in view of Pan in view of Logiudice discloses the LED package of claim 6, wherein the active electrical element (Logiudice: Paragraph [0075]) is configured to adjust a drive signal of the at least one LED based on the voltage detected (Logiudice: Paragraph [0075])  while the at least one LED is in the forward bias state (Peting Paragraph [0084]).
In regards to claim 8. Peting in view of Pan in view of Logiudice discloses the LED package of claim 7, wherein the drive signal comprises a pulse width modulation signal (Logiudice: Paragraph [0035]) and the active electrical element (Logiudice: Paragraph [0035]) is configured to adjust a pulse width modulation duty cycle of the at least one LED (Logiudice: Paragraph [0035]).
In regards to claim 10. P Peting in view of Pan discloses the LED package of claim 1, 
Peting in view of Pan does not specify wherein the active electrical element comprises a current source that provides an adjustable current to the at least one LED
Logiudice discloses wherein the active electrical element (Logiudice: Paragraph [0075]) comprises a current source that provides an adjustable current to the at least one LED (Logiudice: Fig. 16, LDr-g).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Pan with wherein the active electrical element comprises a current source that provides an adjustable current to the at least one LED for purpose of minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 13. Peting in view of Pan discloses the LED package of claim 1,
Peting in view of Pan does not specify wherein the active electrical element is configured to receive data values and transform the data values according to a transfer function.
Logiudice discloses wherein the active electrical element is configured to receive data values (Fig. 16, 12 and Calibration table) and transform the data values according to a transfer function (Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Pan with wherein the active electrical element is configured to receive data values and transform the data values according to a transfer function for purpose of calibrating the LEDs according to an color signal defining the desired color and dependent on the temperature single to provide desired color as disclosed by Logiudice (Abstract).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Pan [US 2018/0114800 A1] and further in view of Chen et al [US 2017/0168212 A1]
In regards to claim 11. Peting in view of Pan discloses the LED package of claim 1, 
Peting in view of Pan does not specify wherein the active electrical element comprises an inverter that is configured to provide the reverse bias state.
Chen discloses wherein the active electrical element comprises an inverter that is configured to provide the reverse bias state (Fig. 3, 303  & Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Pan with wherein the active electrical element comprises an inverter that is configured to provide the reverse bias state for purpose of improving effect is more obvious than that of reducing the space between the LEDs; moreover, compared with a single column of lamp strips, two columns of lamp strips can be controlled by a circuit to choose which column of lamp strips will be lightened. By lightening two columns of lamp strips alternately at a preset frequency, the hotspot phenomenon can be eliminated in a more energy saving manner as disclosed by Chen (Paragraph [0006]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 Al] in view of Pan [US 2018/0114800 A1] as applied to claim 1 above, and further in view of Santos II, et al [US 2015/0348496 Al].
In regards to claim 14, Peting in view of Pan discloses the LED package of claim 1,
Peting in view of Pan does not specify wherein the active electrical element is configured to receive selectable color depth data.
Santos II discloses wherein the active electrical element is configured to receive selectable color depth data (Paragraph [0089] and Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Pan with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Santos II (Paragraph [0015]).
Claims 17, 19-24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiucide [US 2013/0076250 A1] and further in view of in view of Pan [US 2018/0114800 A1].
In regards to claim 17. Peting in view of Logiudice discloses a light emitting diode (LED) package (abstract), comprising: at least one LED (Fig. 4b, 470-1 to 470n); and an active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) electrically connected to the at least one LED (Fig. 4b, 470-1 to 470n), relating to reverse leakage measurements (Peting Paragraph [0116]) of the at least one LED (Fig. 4b, 470-1 to 470n) while the at least one LED (Fig. 4b, 470-1 to 470n) is operated in a reverse biased (Peting Paragraph [0087]). the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) configured to drive the at least one LED (Fig. 4b, 470-1 to 470n & Abstract & Paragraph [0054]) in a forward bias state (Paragraph [0084]) and switch (Fig. 5a-b, 561) the at least one LED (Fig. 5a-b, 561) to a reverse bias state where the at least one LED (Fig. 5a-b, 561) is reverse biased (Paragraph [0057 & 0087]),
Peting does not specify the active electrical element comprising at least one analog-to-digital converter; wherein the at least one analog-to-digital converter is configured to detect a voltage 
Logiudice discloses wherein the active electrical element further comprises an analog-to-digital converter (Paragraph [0063]) wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage (Logiudice: Paragraph [0075]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprising at least one analog-to-digital converter; wherein the at least one analog-to-digital converter is configured to detect a voltage for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
Peting in view of Logiudice does not specify a submount; at least one LED mounted on the submount; and an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element;
Pan discloses a submount (Fig. 5g, 550); at least one LED (Fig. 5g, 512) mounted on the submount (Fig. 5g, 500); and an encapsulant (Fig. 5g, Encapsulant is between 550 and 500) on the submount (Fig. 5g, 500), wherein the encapsulant covers (Fig. 5g, Encapsulant is between 550 and 500) at least a portion of the at least one LED (Fig. 5g, 512) and at least a portion of the active electrical element (Fig. 5g, 522, 520 and 524);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with a submount; at least one LED mounted on the submount; an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element for purpose of extremely high efficiency to save energy as disclosed by Pan (Paragraph [0068]).
In regards to claim 19. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage relating (Logiudice: Paragraph [0075]) to forward voltage measurements of the at least one LED (Peting Paragraph [0084]).
In regards to claim 20. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect an electrical short condition (Peting Paragraph [0116]) of the at least one LED (Peting Paragraph [0084]).
In regards to claim 21. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect an electrical open condition (Peting Paragraph [0116]) of the at least one LED (Peting Paragraph [0084]).
In regards to claim 22. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the active electrical element (Peting Fig. 4b, 420 & Paragraph [0119-123]) is configured to adjust a pulse width modulation duty cycle (Logiudice: Paragraph [0035]) of the at least one LED (Peting Paragraph [0084]) based on voltage levels that are detected by the at least one analog-to-digital converter (Logiudice: Paragraph [0063]).
In regards to claim 23. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to transmit measured data from the at least one LED (Logiudice: Fig. 11, LD1) to the active electrical element (Peting Fig. 4b, 420 & Paragraph [0119-123]) for serial output (Peting: Paragraph [0073]).
In regards to claim 24. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one ADC analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to provide at least one of reverse leakage measurements (Peting Paragraph [0116]) and forward voltage measurements for a plurality of LEDs (Peting Paragraph [0084]).
In regards to claim 27. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the active electrical element is configured to receive data values (Logiudice Fig. 16, 12 and Calibration table) and transform the data values according to a transfer function (Logiudice Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
In regards to claim 29. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the active electrical element further comprises at least two bidirectional communication ports (Peting: Fig. 4a, 432 and 431).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiucide [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Korcharz et al [US 2007/0195025 A1]
In regards to claim 25. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, 
Peting in view of Logiudice and further in view of Pan does not specify wherein the at least one ADC analog-to-digital converter is configured to provide temperature measurements by measuring a voltage provided by a thermal sensor.
Korcharz discloses wherein the at least one ADC analog-to-digital converter (Fig. 2, 150) is configured to provide temperature measurements (Paragraph [0064-66]) by measuring a voltage provided by a thermal sensor (Fig. 2, 180).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the at least one ADC analog-to-digital converter is configured to provide temperature measurements by measuring a voltage provided by a thermal sensor for purpose of reduce power dissipation so as to avoid thermal overload as disclosed by Korcharz (Paragraph [0070]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Logiucide [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1]  as applied to claim 17 above, and further in view of Santos II, et al [US 2015/0348496 Al].
In regards to claim 28. Peting in view of Logiudice and further in view of Pan discloses the LED package of claim 17, 
Peting in view of Logiudice and further in view of Pan does not specify wherein the active electrical element is configured to receive selectable color depth data.
Santos II discloses wherein the active electrical element is configured to receive selectable color depth data (Paragraph [0089] and Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Logiudice and further in view of Pan with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Santos II (Paragraph [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844